Exhibit PROVIDENT ENERGY TRUST Form 51-101F1 STATEMENT OF RESERVES DATA AND OTHER OIL AND GAS INFORMATION PART 1 Date of Statement Providents Canadian reserves were evaluated by McDaniel & Associates Consultants Ltd. (McDaniel) and by AJM Petroleum Consultants (AJM) effective December 31, 2007 in accordance with National Instrument 51-101 Standards of Disclosure for Oil and Gas Activities (NI 51-101). Providents United States reserves were evaluated by Netherland, Sewell & Associates, Inc. (NSAI) and Schlumberger Data & Consulting Services (DCS) effective December 31, 2007 in accordance with NI 51-101.McDaniel, AJM, NSAI and DCS are independent qualified reserves evaluators appointed pursuant to NI 51-101.
